DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10 and,  20 each put forth sensing subsequent environmental parameters. The limitation is unclear. Is the subsequent parameter a second measurement of the initial parameter, or a measurement of a different parameter?
In claim 1 and 20, the limitation “if any” is unclear. Are the connected limitations required by the claim, or are limitations optional?
Claims 6 and 17 recites the limitation "the amount of volatile organic compound" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 18 recites the limitation "the amount of particulate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the area of interest" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the power source" in line 1s.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected due to dependency from rejected claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doolin (US 2006/0176169).
Regarding claim 1, Doolin discloses a method for fire suppression, comprising: 
sensing one or more initial environmental parameters in an area of interest (Paragraph 79, concentration of a toxic or dangerous gas is sensed in an area of interest), wherein the sensing is performed by one or more sensors positioned within the area of interest (Paragraph 79, sensing is completed by nodes 20 positioned in the area); recording the one or more initial environmental parameters in the area of interest (Paragraph 79, initial concentration is recorded); engaging a fire suppression system if the one or more initial environmental parameters reach a pre-determined threshold, wherein the engagement of the system is based at least in part on the one or more sensed initial environmental parameters (Paragraph 79, The method includes engaging the suppression system to monitor more frequently if the concentration reaches a threshold level); sensing one or more subsequent environmental parameters in the area of interest (Paragraph 79, the concentration level is sensed more frequently); recording the one or more subsequent environmental parameters in the area of interest; comparing the one or more subsequent environmental parameters in the area of interest against the one or more initial environmental parameters in the area of interest (Paragraph 79, the subsequent concentration is recorded relative to the initial concentration); obtaining one or more differential numerical values, if any, of the environmental parameters after the comparison of the one or more subsequent environmental parameters in the area of interest is made against the one or more initial environmental parameters in the area of interest (Paragraph 79, the subsequent concentration is compared to the initial concentration); determining to continue engaging the fire suppression system based at least in part on the one or more differential numerical values of the environmental parameters (Paragraph 79, the system will continue to sampling more frequently, until the concentration level is below the threshold, at which point the system will return to sampling at a more infrequent rate).
Regarding claim 9, Doolin discloses the method of claim 1, wherein engaging the fire suppression system comprises decreasing the temperature in the area of interest (Paragraph 80, the system is focused on lowering temperature in an area; For example, the system increases gas monitoring, until temperature in an area is lowered back to a desired level).
Claim(s) 1, 8, 10-11, 13 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goran (RU2455042).
Regarding claim 1, Goran discloses a method for fire suppression, comprising: 
sensing one or more initial environmental parameters in an area of interest (Paragraph 13, humidity is sensed in an area of interest), wherein the sensing is performed by one or more sensors positioned within the area of interest (Paragraph 13, sensing is completed by humidity sensor 10 positioned in the area); recording the one or more initial environmental parameters in the area of interest (Paragraph 13, the system receives the data and compares the sensed data to threshold values); engaging a fire suppression system if the one or more initial environmental parameters reach a pre-determined threshold, wherein the engagement of the system is based at least in part on the one or more sensed initial environmental parameters (Paragraph 13, The extinguishing system is engaged to increase the humidity in the area if the humidity goes below a threshold value); sensing one or more subsequent environmental parameters in the area of interest (Paragraph 13, the humidity is sensed after the supply operation begins); recording the one or more subsequent environmental parameters in the area of interest; comparing the one or more subsequent environmental parameters in the area of interest against the one or more initial environmental parameters in the area of interest (Paragraph 13, the humidity is compared to the threshold values); obtaining one or more differential numerical values, if any, of the environmental parameters after the comparison of the one or more subsequent environmental parameters in the area of interest is made against the one or more initial environmental parameters in the area of interest (Paragraph 13, the humidity is compared to the threshold humidity); determining to continue engaging the fire suppression system based at least in part on the one or more differential numerical values of the environmental parameters (Paragraph 79, the system will continue providing additives to the area, until the humidity is above a desired level, at which point, the system will stop supplying additive).
 Regarding claim 8, Goran discloses the method of claim 1, wherein engaging the fire suppression system comprises increasing the relative humidity in the area of interest (Paragraph 13).
Regarding claim 10, Goran discloses a system for fire suppression, comprising: one or more sensors (3) configured to sense initial and subsequent environmental parameters (Paragraph 13); a vessel configured to hold fire suppression material (Paragraph 13, water supply holds water, agent tank 14 holds foaming agent, and solution tank 15 holds solution); a distribution system (6) operatively connected to the vessel (Paragraph 13), positioned in a spaced apart relationship adjacent the area of interest (Figure 1), configured to deliver the fire suppression material from the vessel to the area of interest, when the fire suppression system is activated (Paragraph 13); and a controller (5) configured to engage or disengage the delivery of the fire suppression materials to the area of interest at least in part via the distribution system, based at least in part on the initial and subsequent sensed environmental parameters (Paragraph 13, suppression material is supplied to the area based upon the condition detected by fire alarm sensors).
Regarding claim 11, Goran discloses the system of claim 10, further comprising a power source to power the controller, one or more sensors, and/or the distribution system (The system is an electrical system; Therefore, the system must include a power source to power the sensors and controller).
Regarding claims 13, Goran  discloses the system of claim 10, wherein the initial and subsequent environmental parameters comprise humidity (Paragraph 13).
Regarding claim 19, Goran discloses the system of claim 10, wherein engaging the fire suppression system comprises increasing the relative humidity in the area of interest (Paragraph 13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Doolin.
Regarding claims 2-5, Doolin discloses the method of claim 1, but fails to disclose wherein the initial and subsequent environmental parameters comprise humidity, wind speed, temperature, or presence of flames.
Doolin discloses that sensed data may include temperature (paragraph 6), humidity (paragraph 6), wind (Paragraph 38), or presence of flames (Paragraph 33).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the initial and subsequent environmental parameters to comprise humidity, wind speed, temperature, or presence of flames, as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including awareness of environmental conditions in situational awareness applications, as disclosed by Doolin (Abstract, line 1).
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Doolin.
 in view of Piegari (US 2013/0312984).
Regarding claim 6, Doolin discloses the method of claim 1, but fails to disclose wherein the initial and subsequent environmental parameters comprise the amount of volatile organic compounds.
Doolin discloses any type of sensor may be used in the system (Paragraph 33). Piegari discloses a method wherein a volatile organic compound is the parameter monitored by a sensor (Paragraph 18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Doolin with the disclosures of Piegari, providing the initial and subsequent environmental parameters to comprise the amount of volatile organic compounds as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including awareness of environmental conditions in situational awareness applications, as disclosed by Doolin (Abstract, line 1).
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Doolin.
Doolin in view of Tignor (US 20190336800).
Regarding claim 7, Doolin discloses the method of claim 1, but fails to disclose wherein the initial and subsequent environmental parameters comprise the amount of particulate.
Doolin discloses any type of sensor may be used in the system (Paragraph 33). Tignor discloses a method wherein a particulate matter is the parameter monitored by a sensor (Paragraph 18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Doolin with the disclosures of Tignor, providing the initial and subsequent environmental parameters to comprise the amount of particulate as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including awareness of environmental conditions in situational awareness applications, as disclosed by Doolin (Abstract, line 1).
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Goran in view of Menard (US 2016/0051850).
Regarding claim 12, Goran discloses the system of claim 10, but fails to disclose wherein the power source comprises a solar power system, comprising one or more solar panels, and one or more power storage devices.
Menard discloses a  system wherein a power source comprises solar panels connected to one of batteries, a system, or any other power source (Paragraph 28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Goran with the disclosures of Menard, providing a power source comprising solar panels connected to one batteries, a system, or any other power source (Menard, Paragraph 28), as the configurations were known in the art before the effective filing date of the claimed invention and the modification would have yielded predictable results, including provision of power and emergency power to the system.
Claim(s) 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Goran in view of Doolin.
Regarding claims 14-16, Goran discloses the system of claim 10, but fails to disclose wherein the initial and subsequent environmental parameters comprise wind speed, temperature, or presence of flames.
Doolin discloses a system wherein sensed data may include temperature (paragraph 6), wind (Paragraph 38), or presence of flames (Paragraph 33).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the initial and subsequent environmental parameters to comprise wind speed, temperature, or presence of flames, as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including awareness of environmental conditions in situational awareness applications, as disclosed by Doolin (Abstract, line 1).
Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Goran in view of Piegari, with disclosures of Doolin.
Regarding claim 17, Goran discloses the system of claim 10, but fails to disclose wherein the initial and subsequent environmental parameters comprise the amount of volatile organic compounds.
Piegari discloses a system wherein a volatile organic compound is the parameter monitored by a sensor (Paragraph 18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Goran with the disclosures of Piegari, providing the initial and subsequent environmental parameters to comprise the amount of volatile organic compounds as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including awareness of environmental conditions in situational awareness applications, as disclosed by Doolin (Abstract, line 1).
Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Goran in view of Tignor, with disclosures of Doolin.
Regarding claim 18, Goran discloses the system of claim 10, but fails to disclose wherein the initial and subsequent environmental parameters comprise the amount of particulate.
Tignor discloses a method wherein a particulate matter is the parameter monitored by a sensor (Paragraph 18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Goran with the disclosures of Tignor, providing the initial and subsequent environmental parameters to comprise the amount of particulate as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including awareness of environmental conditions in situational awareness applications, as disclosed by Doolin (Abstract, line 1).

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Doolin in view of Goran.
Regarding claim 20, Doolin discloses a method for fire suppression, comprising: 
sensing one or more initial environmental parameters in an area of interest (Paragraph 79, concentration of a toxic or dangerous gas is sensed in an area of interest), wherein the sensing is performed by one or more sensors positioned within the area of interest (Paragraph 79, sensing is completed by nodes 20 positioned in the area); recording the one or more initial environmental parameters in the area of interest (Paragraph 79, initial concentration is recorded); engaging a fire suppression system if the one or more initial environmental parameters reach a pre-determined threshold, wherein the engagement of the system is based at least in part on the one or more sensed initial environmental parameters (Paragraph 79, The method includes engaging the suppression system to monitor more frequently if the concentration reaches a threshold level); sensing one or more subsequent environmental parameters in the area of interest (Paragraph 79, the concentration level is sensed more frequently); recording the one or more subsequent environmental parameters in the area of interest; comparing the one or more subsequent environmental parameters in the area of interest against the one or more initial environmental parameters in the area of interest (Paragraph 79, the subsequent concentration is recorded relative to the initial concentration); obtaining one or more differential numerical values, if any, of the environmental parameters after the comparison of the one or more subsequent environmental parameters in the area of interest is made against the one or more initial environmental parameters in the area of interest (Paragraph 79, the subsequent concentration is compared to the initial concentration); determining to continue engaging the fire suppression system based at least in part on the one or more differential numerical values of the environmental parameters (Paragraph 79, the system will continue to sampling more frequently, until the concentration level is below the threshold, at which point the system will return to sampling at a more infrequent rate), but fails to disclose wherein if the fire suppression system is engaged, a vessel configured to hold fire suppression materials distributes via a distribution system operatively connected to the vessel fire suppression material from the vessel to the area of interest.
Goran discloses a method wherein if the fire suppression system is engaged, a vessel configured to hold fire suppression materials distributes via a distribution system operatively connected to the vessel fire suppression material from the vessel to the area of interest (Paragraph 13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Doolin with the disclosures of Goran, further providing the method of Doolin to include steps wherein if the fire suppression system is engaged, a vessel configured to hold fire suppression materials distributes via a distribution system operatively connected to the vessel fire suppression material from the vessel to the area of interest (Goran, Paragraph 13), in order to provide for monitoring and protection of the area of interest.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sahin puts forth the use of animals to detect environmental conditions for fire protection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Primary Examiner, Art Unit 3752